DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dungworth et al. (WO 2005/105291 A1).
Instant claim 1 is drawn to an aqueous slurry composition comprising an aqueous medium having dispersed therein oily medium-containing microcapsules comprising an ionic acrylate copolymer shell encapsulating said oily medium.
Dungworth et al. disclose compositions comprising particles which comprise a core material within a polymeric shell, wherein the core material comprises a hydrophobic substance, wherein the polymeric shell comprises a copolymer formed from a monomer blend which comprises an ethylenically unsaturated water soluble monomer, a multifunctional monomer and other monomer (pg. 4, ln. 12-24).  Dungworth et al. disclose that the water-soluble ethylenically unsaturated monomer is preferably ionic, such as anionic or cationic, wherein anionic monomers include acrylic acid and methacrylic acid, and cationic monomers include an ammonium group (pg. 8, ln. 9 to pg. 9, ln. 4).  
Instant claim 2 states that the ionic acrylate copolymer is made from only water-soluble monomers.
Dungworth et al. disclose that the monomer blend comprises water-soluble monomers.  Dungworth et al. disclose that the multifunctional monomer and the other monomer at least have a low water-solubility (pg. 8, ln. 16 and 24; pg. 9, ln. 11-13 and 25-27).
Instant claim 3 states that the ionic acrylate copolymer is comprises of a mono-functional acrylate monomer having an ionic group and a multi-functional acrylate monomer.  
Dungworth et al. disclose that component A is an ethylenically unsaturated monomer having an ionic group, and component B is a multifunctional monomer (pg. 8, ln. 9-14; pg. 9, ln. 6-19).
Instant claim 4 states that the ionic acrylate copolymer is an anionic copolymer and the mono-functional acrylate monomer contains an anionic group.  
Instant claim 5 states that the anionic group is a carboxylic acid.
Instant claim 6 states that the ionic acrylate copolymer is a cationic copolymer and the mono-functional acrylate monomer contains a cationic group.
Instant claim 7 states that the cationic group is an ammonium group.
Dungworth et al. disclose that the water-soluble ethylenically unsaturated monomer is preferably ionic, such as anionic or cationic, wherein anionic monomers include acrylic acid and methacrylic acid, and cationic monomers include an ammonium group (pg. 8, ln. 9 to pg. 9, ln. 4).
Instant claim 9 states that the weight ratio of mono-functional acrylate to multi-functional acrylate is within the range of 30:70 to 70:30.
Dungworth et al. disclose that the monomer blend comprises a copolymer formed from a monomer blend which comprises 10-75% by weight of component A (mono-functional acrylate monomer), 10-75% by weight of component B (multi-functional acrylate), and 10-50% by weight of component C (other monomer).
Instant claim 10 states that the ionic acrylate copolymer shell comprises 5-25% by weight of the microcapsule.
Dungworth et al. disclose that the polymeric shell forms at least 8% of the total weight of the particles (pg. 7, ln. 25-28).
Instant claim 11 states that the oily medium comprises a pesticide, herbicide and/or plant fertilizer.
Instant claim 12 states that the oily medium comprises a fragrance, a UV-absorber, and/or a skin moisturizer.
Dungworth et al. disclose that the core material may comprise UV absorbers, and fragrances (pg. 11, ln. 13-16).  Dungworth et al. also disclose that it would be desirable to provide capsules comprising a shell surrounding a core material, wherein the core may comprise fragrances, pesticides, medicaments and the like (pg. 1, ln. 13-16). 
Instant claim 13 states that the microcapsules release less than 10% of said oily medium over four weeks of storage but release all of the oily medium once the aqueous medium is removed.
Instant claim 14 states that the microcapsules release 80-100% of said oily medium within 6 hours after aqueous medium removal.
Instant claim 15 states that the microcapsules release less than 5% of said oily medium over four weeks of storage.
Dungworth et al. disclose polymeric shells comprising a mono-functional acrylate monomer, a multi-functional acrylate monomer and other monomer.  Dungworth et al. disclose that it would be desirable to provide capsules comprising a shell surrounding a core material, wherein the active ingredient is released slowly, such as fragrances, pesticides, medicaments and the like.  In other instances it may be desirable for the core material encapsulated within the shell to remain substantially intact either permanently or at least until a suitable trigger induces the core to be released.  There are instances where it is important that the core material is not release from the capsules.  This includes, for example, encapsulated ultra violet light absorbers for use in sunscreens and articles of clothing (pg. 1, ln. 13-21).  Dungworth et al. disclose that the capsules of the present 
Also, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The storage stability is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dungworth et al. (WO 2005/105291 A1) in view of Lei et al. (US 2014/0044761 A1).
The teachings of Dungworth et al. are discussed above and incorporated herein by reference.
Instant claim 8 states that the multifunctional acrylate is an ethoxylated trimethylolpropane triacrylate.
Dungworth et al. teach that the multifunctional monomer includes trimethylolpropane triacrylate (pg. 9, ln. 17-18), but they do not explicitly disclose ethoxylated trimethylolpropane triacrylate.
  Lei et al. teach encapsulate formulations comprising a fragrance with a core-shell suspension ([0004; Claim 1]).  Lei et al. teach that multi-functional monomers include trimethylolpropane triacrylate and ethoxylated trimethylolpropane triacrylate ([0041]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to prepare an aqueous slurry composition according to Dungworth et al. wherein the trimethylolpropane triacrylate is substituted with the functionally equivalent ethoxylated trimethylolpropane triacrylate.  Such would have been obvious because Lei et al. teach that trimethylolpropane triacrylate and ethoxylated trimethylolpropane triacrylate are 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616